UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12522 EMPIRE RESORTS, INC. (Exact name of registrant as specified in its charter) Delaware 13-3714474 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Monticello Casino and Raceway, Route 17B, P.O. Box 5013, Monticello, NY 12701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (845) 807-0001 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.01 par value per share Nasdaq Global Market Rights to Purchase Series A Junior Participating Preferred Stock Nasdaq Global Market Securities registered under Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Non-accelerated filer o Accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of the issuer’s common equity held by non-affiliates, as of June 30, 2009 was $44,976,397, based on the closing price of the registrant’s common stock on the Nasdaq Global Market. As of March 22, 2010, there were 69,479,340 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. INDEX EXPLANATORY PARAGRAPH 1 PART III 2 Item 11. Executive Compensation. 2 PART IV 18 Item 15. Exhibits, Financial Statement Schedules. 18 i INDEX EXPLANATORY PARAGRAPH The purpose of this Amendment No. 1 on Form 10-K/A (the “Amendment”) is to amend Part III of our previously filed Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities Exchange Commission on March 25, 2010 (the “Original Form 10-K”), to include information previously omitted in reliance on General Instruction G to Form 10-K, which provides that registrants may incorporate by reference certain information from a definitive proxy statement prepared in connection with the election of directors. Empire Resorts, Inc. (the “Company”) has determined to include such Part III information by amendment of the Original Form 10-K rather than by incorporation by reference to the proxy statement. Accordingly, Parts III and IV of the Original Form 10-K are hereby amended as set forth below. There are no other changes to the Original Form 10-K other than those outlined above and as set forth below. This Amendment does not reflect events occurring after the filing of the Original Form 10-K, nor does it modify or update disclosures therein in any way other than as required to reflect the amendment set forth below. Among other things, forward-looking statements made in the Original Form 10-K have not been revised to reflect events that occurred or facts that became known to us after the filing of the Original Form 10-K, and such forward looking statements should be read in their historical context. 1 INDEX PART III Item 11. Executive Compensation. Compensation Discussion and Analysis Objectives of Our Compensation Program Our compensation programs are intended to encourage executives and other key personnel to create sustainable growth in value for our stockholders.In particular, the objectives of our programs are to: · attract, retain, and motivate superior talent; · ensure that compensation is commensurate with our performance and stockholder returns; · provide performance awards for the achievement of strategic objectives that are critical to our long term growth; and · ensure that our executive officers and key personnel have financial incentives to achieve sustainable growth in stockholder value. Business Strategy Our 2010 business strategy for building sustainable growth in stockholder value remains similar to the strategy we have employed for the past few years.Key components of the strategy are as follows: · Improve our operating efficiencies to the point where we are once again profitable; · Enter into strategic joint ventures which help drive our growth; · Secure a Class III gaming license for a facility to be part of our existing New York operation; and · Take advantage of opportunities that can help us grow. Elements of Our Executive Compensation Structure Our compensation structure consists of two tiers of remuneration.The first tier consists of base pay, and a suite of retirement, health, and welfare benefits.The second tier consists of both short and long term incentive compensation. Base pay and benefits are designed to be sufficiently competitive to attract and retain world class executives. Our short term incentive plan provides for cash bonuses to be paid to executives based on individual and corporate performance. Commencing in 2008, the Compensation Committee of our Board of Directors (the “Compensation Committee”) began to implement preset goals, and amounts of short term incentive which will be paid for achieving those goals. Efforts to establish such goals and incentives are continuing. Other than one limited exception in 2007, no bonuses were paid to our executive officers with respect to the 2007, 2008 or 2009 fiscal years in light of corporate performance. 2 INDEX Our long term incentive plan provides for awards of stock options, restricted stock, and other equity based incentives. These are designed to reward executives for the achievement of longer term objectives which result in an increase in share value. Reasons for the Current Incentive Plan Structure In 2010, the Company will continue to focus on our racing and video gaming businesses and we will continue to pursue property development opportunities through strategic alliances.In addition, we will continue to pursue a Class III gaming license.If successfully pursued, this strategy will eventually result in the creation of additional and sustainable share value. Our short term incentive plan will reward executives for the achievement of milestones which are critical to our business strategy, coupled with cost cutting and other ways of improving our operating efficiency.Bonuses will only be paid to the extent objectives are achieved and the operating performance of the Company so warrants. Awards outstanding under the long term incentive plan currently consist of stock options, as well as restricted stock.In future years, we may also make grants of other equity based awards.The long term incentive plan is designed to reward executives for increasing long term share value.This will be accomplished by the successful execution of the Company’s business objectives, coupled with the consistent achievement of profitability goals.The long term incentive plan will keep executives focused on both revenue and profit growth, and it can potentially be a very significant source of compensation for executive officers in the long term. How We Determine to Pay What We Pay Our cash compensation policy is based on: · The Company’s philosophy of providing significant pay at risk; · Internal equity; and · Individual and corporate performance. In setting base pay, the Compensation Committee pays at a level which is necessary to attract and retain the level of talent it needs.Compensation for Joseph A. D'Amato, the Company’s chief executive officer (“CEO”) and chief financial officer (“CFO”) has been established pursuant to Mr. D’Amato’s amended and restated employment agreement with the Company, dated as of December 24, 2009.Mr. D’Amato’s base salary pursuant to his employment contract is $350,000 per year during the three year term thereof, unless increased by the Board of Directors of the Company in its sole discretion.Prior to December 24, 2009, Mr. D’Amato served solely as the Company’s CFO and received a base salary of $250,000 per year, unless increased by the Board of Directors of the Company in its sole discretion, pursuant to his then effective employment agreement with the Company, dated as of September 14, 2009. Compensation for Joseph E. Bernstein, who served as the Company’s CEO from June 1, 2009 until December 31, 2009, was set in Mr. Bernstein’s employment agreement with the Company, dated as of June 1, 2009.Mr. Bernstein’s annual salary pursuant to his employment agreement was $500,000 per year. Compensation for Eric Reehl, who served as the Company’s Chief Restructuring Officer, and interim CFO prior to the employment of Mr. D’Amato, was established pursuant to a letter agreement with the Company, dated as of April 8, 2009, which was superseded by that certain agreement between the Company and Nima Asset Management LLC (“Nima”), which was terminated on November 7, 2009.Pursuant to Mr. Reehl’s agreements with the Company, Mr. Reehl or Nima, as applicable, was entitled to receive a retainer of $20,000 per month. 3 INDEX Since June 2009, compensation for both Clifford A. Ehrlich, President and General Manager of Monticello Raceway Management, Inc. (“MRMI”), our wholly-owned subsidiary, and Charles Degliomini, Executive Vice President of the Company, has been established pursuant to their respective employment agreements with the Company, dated as of June 29, 2009.Messrs. Ehrlich’s and Degliomini’s base salaries under their respective employment agreements are $225,000 per year for the first year of the term of the agreement, $243,500 for the second year of the term of the agreement and $250,000 for the third year of the term of the agreement, unless increased by the Board of Directors of the Company in its sole discretion.Prior to entering into written employment agreements with the Company in June 2009, Mr. Ehrlich’s compensation was established by the Compensation Committee, in its discretion, based upon its general compensation policies outlined above and all compensation paid to Mr. Degliomini prior to such date represents payments made to Mr. Degliomini pursuant to a consulting agreement. Compensation for David P. Hanlon, the former President and CEO of the Company, whose employment with the Company terminated on April 13, 2009, and Ronald J. Radcliffe, the former CFO of the Company, whose employment with the Company terminated on June 30, 2009, was first set in their three year employment contracts, entered into on May 23, 2005.Messrs. Hanlon’s and Radcliffe’s employment contracts stated that the Compensation Committee was to review their respective base pay annually, and make upward adjustments, as it deemed appropriate.Mr. Hanlon’s salary was set at $500,000, and it stayed at that level for the duration of his employment term.Mr. Radcliffe’s salary was set at $275,000 in his employment contract.In 2007, the Compensation Committee exercised its discretion and raised Mr. Radcliffe’s base pay from $275,000 to $310,000, at which level it remained for the remainder of his employment term.These employment agreements expired by their terms on June 23, 2008.Between June 2008 and April 2009, Messrs. Hanlon and Radcliffe continued to receive base salaries of $500,000 and $310,000, respectively, on a month-to-month basis.On April 13, 2009, Mr. Hanlon entered into a separation agreement with the Company pursuant to which Mr. Hanlon’s employment with the Company terminated as of April 13, 2009.On April 14, 2009, Mr. Radcliffe tendered his resignation, effective June 30, 2009, and Mr. Radcliffe and the Company entered into a separation agreement with respect to Mr. Radcliffe’s resignation. Exceptional individual and corporate performance is rewarded via the annual bonus program, and is not reflected in base pay.The Compensation Committee pays close attention to internal equity when it sets pay.In particular, it takes into account the relative value of its individual executive officer jobs, as well as the value of the jobs immediately below the executive officer level.Periodically, the Compensation Committee references base pay practices at public companies of a similar size, to help ensure base pay remains broadly within a competitive range. Our executive officers are entitled to receive the bonuses specified under the terms of their respective employment agreements.In recent years, material cash bonuses have not been paid to our executive officers because corporate performance has not warranted it.The determination of whether a bonus is to be paid, as well as the amount, has been left to the discretion of the Compensation Committee.In the future, the Compensation Committee intends to set annual cash bonus opportunity by (1) setting predetermined goals connected to the Company’s business strategy, and (2) specifying the amount of bonus which will be paid if the Company achieves some or all of those goals.In setting the annual cash bonus opportunity, the Compensation Committee will abide by the philosophy that cash bonuses might be substantial if individual and corporate performance reaches predetermined levels. Overall, our cash compensation practices reflect our long held philosophy that annual cash compensation should consist of (1) base pay at the level to attract and retain the caliber of talent we need and (2) bonus compensation which is entirely performance based. Our Compensation Committee takes into account several factors in determining the level of long term incentive opportunity to grant to our executive officers.In 2009, the Compensation Committee took the following factors into account: · Individual executive performance; · Equity compensation grants which have been granted previously; · The effect of equity compensation grants on fully diluted earnings per share; · Each executive officer’s portion of the total number of options being granted to employees in fiscal 2009; and 4 INDEX · The level of grants necessary to keep our executive officers focused and motivated in the coming year. In considering the level of option grants required to keep our executive officers focused and motivated, the Compensation Committee periodically makes reference to equity compensation practices at similar sized public companies.However, no effort is made to make grants at a particular percentile of the market range. In February 2008, the Compensation Committee retained Denver Management Advisors, Inc. to provide market data and recommendations to the Compensation Committee regarding compensation for executive officer positions. Policy for Allocating Between Long Term and Current Compensation Our policy for allocating between long term and current compensation for our executive officers is as follows: · We expect that in the long run the bulk of total compensation paid to executive officers will come from stock options and other equity based long term incentives.Executive officers would only enjoy rewards to the extent they create commensurate value for stockholders. This would be in keeping with our philosophy of utilizing executive compensation to create sustained increases in value for our stockholders. · We recognize that to create sustainable increases in share value, increases in growth and profitability are necessary.Accordingly, it is our intention to provide competitive cash bonus opportunities.However, annual bonuses will only be paid to the extent short term objectives are achieved or exceeded. · Finally, we recognize that in order to attract and retain the kind of talent necessary to build share value, we must pay competitive base salary and benefits. Benchmarking of Compensation Our compensation philosophy does not include an effort to pay executive officers at a particular percentile of the market range.Accordingly, we did not select a group of peer companies with an eye toward using their executive officer pay as a benchmark against which to set our compensation.As stated above, we take several factors into account in determining base pay, short term incentive opportunity, and long term incentive opportunity, including individual and corporate performance, changes in position responsibility, and internal equity. Nevertheless, we understand that there are several companies which are competitors for executive officer talent, and we view it as useful to examine their pay practices from time to time.In the course of determining cash compensation for our executive officers in 2009, we looked at publicly traded gaming companies.For purposes of determining long term incentive grants, we looked at practices in a wide variety of companies, both in and outside of the industry.For the limited purpose of the analysis set forth below, the compensation paid to the executive officers of these positions is referred to as “market”. Based on our review of the data, it appeared that all of our executive officers, other than our former CEOs, were at, or slightly below, the midpoint of the market range, when base salary, bonus opportunity, and long term incentives were taken into account. Long Term Incentive Opportunity – Basis for Reward and Downside Risk To date, the Compensation Committee has awarded stock options and restricted stock under our 2005 Equity Incentive Plan.The Compensation Committee may consider using other equity based incentives in the future.Options bear a relationship to the achievement of our long term goals in that they increase in value as our stock increases in value. 5 INDEX Our executive officers are exposed to downside risk through the shares of the Company they own outright and/or through the options they hold.Declines in the stock price will result in the shares they hold outright becoming less valuable, and the options becoming less valuable, or worthless. The Compensation Committee carefully evaluates the cost of options and restricted stock it grants to its executive officers, in terms of their impact on fully diluted earnings per share.The Compensation Committee will continue to evaluate the cost of options and other forms of equity compensation against the benefit those vehicles are likely to yield in building sustainable growth in stockholder value. Equity Grants and Market Timing We do not grant options in coordination with the release of material, non-public information, and we do not intend to adopt such a practice in the future.During 2009, annual awards of stock options to our executive officers and key employees were usually made at regularly scheduled Compensation Committee meetings.Exceptions would include grants made to new hires, grants made as a result of promotions, and other extraordinary circumstances. We have properly accounted for all of our option grants.When we award options and set the exercise price, the exercise price is based on the fair market value of our stock on the grant date.Our Second Amended and Restated 2005 Equity Incentive Plan (the “2005 Equity Incentive Plan”) defines “fair market value” as the closing price of publicly traded shares of stock on the principal securities exchange on which shares of stock are listed, or on the NASDAQ Stock Market (if shares are regularly quoted on the NASDAQ Stock Market), or, if such bid and asked prices shall not be available, as reported by any nationally recognized quotation service selected by the Company or as determined by the Compensation Committee in a manner consistent with the provisions of United States Internal Revenue Code of 1986, as amended (the “Code”).During the period from April 15, 2009 to June 8, 2009 we granted approximately 3.2 million options to directors and officers at exercise prices that varied from $1.11 to $1.78 (exercise price was determined by using the closing stock price on the day of grant), but the grants were subject to stockholder approval of an amendment to increase the number of our shares in the 2005 Equity Incentive Plan.Stockholders’ approval was obtained on June 16, 2009 on which date the stock price was $1.57.On September 11, 2009, we granted 750,000 options to a director at an exercise price of $3.38 (exercise price was determined by using the closing stock price on the day of grant), but the grant was subject to stockholder approval, which was obtained on November 10, 2009 on which date the stock price was $3.11. Specific Forms of Compensation and the Role of Committee Discretion In the past, the Compensation Committee has retained the discretion to review executive officer base pay, and to make increases based on executive performance and market norms. The Compensation Committee has also recommended increases when executives have been promoted, or their responsibilities have otherwise been expanded.In addition, the Compensation Committee has retained the discretion to make long term incentive grants based on several factors detailed in this Compensation Discussion and Analysis.The Compensation Committee intends to retain the discretion to make decisions about executive officer base compensation and certain levels of stock option grants and restricted stock grants without predetermined performance goals or metrics. The Compensation Committee retains its right to make future grants of options, restricted stock, or other equity compensation based on Company and individual performance.At this time, it has not been determined whether it would exercise discretion to increase or reduce the size of an award or payout if the performance goals are met, or pay all or any portion of an award or payout despite the performance goals not being met. In the past, the Compensation Committee has retained the discretion to pay individual bonuses to the CEO and Named Executive Officers, based on corporate and individual performance.The determination of whether a bonus was paid, as well as the amount, was left to the discretion of the Compensation Committee.No bonuses were paid to the CEO, CFO or to other Named Executive Officers with respect to the 2009, 2008 or 2007 fiscal years with the exception of a bonus paid to one Named Executive Officer in January 2007. In the future, the Compensation Committee intends to set predetermined goals, as well as predetermined bonus amounts for achieving such goals.These goals will be set as early as possible in the fiscal year for which the bonus is to be paid. 6 INDEX How Individual Forms of Compensation are Structured and Implemented to Reflect the Named Executive Officers’ Individual Performance and Contribution. We are engaged in a concerted strategic effort to increase revenue, profit, and operating efficiency.Our CEOs and the Named Executive Officers have worked as a team to accomplish these goals.Their base pay, annual bonus opportunity, and respective long term incentive opportunity reflect their individual contribution to the Company and market practices. In April 2009, Joseph Bernstein, our then current CEO, received an option to purchase 250,000 shares which vested upon stockholder approval, which was received on June 16, 2009, and each of Charles Degliomini and Clifford Ehrlich, two of our Named Executive Officers, each received options to purchase 300,000 shares which vest over a two year period.In June 2009, Mr. Bernstein received an option to purchase an additional 500,000 shares which vest over a three year period.In April 2009 and June 2009, Mr. Bernstein also received options to purchase 250,000 shares and 1,000,000 shares, respectively, which vest upon the occurrence of a Debt Restructuring (as defined in Mr. Bernstein’s employment agreement).In September 2009, Joseph D’Amato, who at the time served as our CFO, received an option to purchase 300,000 shares which vest over a three year period. These grants were made pursuant to the Company’s 2005 Equity Incentive Plan, as amended.The amount of each individual grant reflects the Compensation Committee’s assessment of each individual’s contribution. Policies and Decisions Regarding Adjustment or Recovery of Awards or Payments if Relevant Performance Measures are Restated or Adjusted We have not previously needed to adjust or recover awards or payments because relevant performance measures were restated or adjusted.If this occurred, we expect that we would take steps legally permissible to adjust or recover awards or payments in the event relevant performance measures upon which they were based were restated or otherwise adjusted in a manner that would reduce the size of an award or payment. Factors Considered in Decisions to Increase or Decrease Compensation Materially During the tenure of the current Compensation Committee, the Company has not previously materially increased or decreased compensation.We expect that the primary factor we would consider in such a case is a clear, sustained market trend. Impact that Amounts Received or Realizable From Previously Earned Compensation Have on Other Compensation We maintain no compensation plan programs where gains from prior compensation would directly influence amounts currently earned.The only factor where gains from prior awards are considered is where the Compensation Committee determines the appropriate size of long term incentive grants. Impact of Accounting and Tax Treatment on Various Forms of Compensation We take the impact of accounting and tax treatment on each particular form of compensation into account.Our incentive payments are designed so that they are deductible under Section 162(m) of the Code.We closely monitor the accounting treatment of our equity compensation plans, and in making future grants, we expect to take the accounting treatment into account. Ownership Requirements and Policies Regarding Hedging Risk in Company’s Equity Securities Since a significant ownership stake in the Company by its directors and executive officers leads to a stronger alignment of interests with stockholders, the Board has encouraged stock ownership by non-employee directors and executive officers. However, there are currently no share ownership guidelines in place. Our executive officers are not allowed to make a short sale of stock, which we define as any transaction whereby one may benefit from a decline in our stock price. 7 INDEX The Role of Executive Officers in Determining Compensation All of the Company’s executive officers’ compensation is determined pursuant to the terms of their respective employment agreements with the Company.As such and as a result of the Company’s fiscal performance, neither the CEO nor any Named Executive Officer played any role in determining executive officer compensation in 2009.The CEO will provide his recommendations to the Compensation Committee for the compensation of any newly hired executive officers. Compensation Policies and Practices and Risk Management The Compensation Committee has reviewed the design and operation of the Company’s compensation policies and practices for all employees, including executives, as they relate to risk management practices and risk−taking incentives. The Compensation Committee believes that the Company’s compensation policies and practices do not encourage unnecessary or excessive risk taking and that any risks arising from the Company’s compensation policies and practices for its employees are not reasonably likely to have a material adverse effect on the Company. Summary Compensation Table The following table sets forth all information concerning the compensation received, for the fiscal year ended December 31, 2009, for services rendered to us by persons who served as our CEO or our CFO during 2009, each of our three other most highly compensated executive officers who were serving as executive officers at the end of 2009 and one other former executive officer who would have been one of our three most highly compensated executive officers but for the fact that such individual was not serving as an executive officer at the end of 2009, whom we refer to herein collectively as our “Named Executive Officers.” SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) (1) Option Awards ($) (1) All Other Compen- sation ($) (2) Total ($) Joseph E. Bernstein (3) Chief Executive Officer - - - David P. Hanlon (4) Chief Executive Officer - Clifford A. Ehrlich (5) President and Gen. Mgr. – MRMI - Ronald J. Radcliffe (6) Chief Financial Officer - Eric Reehl (7) Chief Financial Officer and Chief Restructuring Officer - Joseph A. D’Amato (8) Chief Financial Officer - - Hilda Manuel (9)
